Title: General Orders, 2 November 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters Totowa Thursday November 2d 1780
                            Parole Kilkenny
                            Countersigns U F
                            Watchword Keep ready
                        
                        For the day Tomorrow
                        Brigadier General Irvine
                        Colonel Starr
                        Lieutenant Colonel North
                        Major Maxwell
                        Brigade Major Woodbridge
                        A detachment to parade tomorrow morning 10 ô clock on the Grand Parade furnished with Six days provisions and
                            forty rounds per man.
                        The Troop ’till further orders to beat at nine ô clock the Guards to be on the parade at Ten.
                        Lieutenant John Meacham of the 3d Massachusetts regiment is appointed Adjutant to the same from the 1st of
                            August last vice Adjutant Burnham.
                    